Citation Nr: 1401641	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-33 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a vision disorder, to include sclerotic cataracts, to include as secondary to medication utilized to treat service-connected disabilities.  


REPRESENTATION

Appellant represented by:	R. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from October 1947 to April 1951.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The issue was before the Board in January 2010 and October 2011, and was remanded for additional evidentiary development.  In January 2013, the Board denied the claim for entitlement to service connection for a vision disorder, and remanded the claim for service connection for a skin disorder for additional evidentiary development.  The development for the skin disorder is still on-going, and that issue has not been re-certified to the Board for appropriate disposition.  As such, it is not clear as to if that issue is still within the Board's jurisdiction, and any adjudication on that matter is deferred until the claim returns to the Board subsequent to the RO's development (unless the benefit is fully granted by the RO's action).  

Regarding the denied claim for entitlement to service connection for a vision disorder, the Board notes that the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Board's January 2013 decision was vacated and remanded in April 2013 by the Court, and for reasons discussed below, will be remanded again for further evidentiary development in order to effectuate the Court's order.   

The Veteran appeared at a Travel Board hearing in August 2011 before a Veterans Law Judge who has since retired from the Board.  The Veteran was given the opportunity to present evidence before another Veterans Law Judge via an August 2012 letter; however, he did not respond to the letter, and thus did not indicate that he wished to have an additional hearing.  A transcript of the August 2011 hearing is of record.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed. 

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the docket.


REMAND

As noted briefly in the introductory section of this remand order, the Board denied the claim for entitlement to service connection for a vision disorder in January 2013, and the Veteran appealed this determination to the Court.  Via a joint motion for remand between the Veteran's counsel and counsel for the Secretary of Veterans Affairs, the Board's decision was vacated by the Court in April 2013.  The Court remanded the case to the Board with instructions to consider additional development for the claim.  

Essentially, the joint motion noted that the opinion utilized by the Board to address etiology of a vision disorder, dated in February 2012, was inadequate to resolve the issue on appeal.  This opinion contained a diagnosis of sclerotic cataracts, with an opinion noting that these cataracts are "not the type of cataract most commonly associated with steroid use, namely posterior subcapsular cataracts."  The examiner opined that the Veteran's cataracts were "age-related."  The Veteran has contended that prednisone usage, which is a steroid prescribed to him to treat service-connected disabilities, has either caused, or aggravated beyond the natural course of the disease process, a vision disorder.  

The joint motion concluded that the Board did not provide adequate reasons and bases in its decision when addressing a potential aggravating relationship.  That is, while the Board concluded that no aggravating relationship was present, it did not specifically discuss as to if there was evidence of any worsening of cataracts associated with the usage of prednisone.  It was specifically noted that the February 2012 examination report was silent as to an opinion regarding aggravation, and the Board was directed to consider obtaining an addendum opinion addressing such a contention.  

Given the mandates of the joint motion, the Board will remand the claim to the examiner who conducted the February 2012 VA examination, if available, for an addendum opinion addressing a potential aggravating relationship.  In this regard, the examiner is asked to again review the claims file, and to offer an opinion as to if it is at least as likely as not (50 percent probability or greater) that age-related sclerotic cataracts were aggravated beyond the natural course of the disease process by usage of prednisone to treat service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.   Dispatch the claims file to the examiner who conducted the February 2012 VA examination for an addendum opinion (if the examiner is not available, a clinician with similar medical expertise should be utilized).  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran's current vision disorder, to include age-related sclerotic cataracts, were aggravated beyond the natural course of the disease process by prednisone usage (a drug that is undisputed to have been utilized to treat service-connected disabilities).  A rationale should be associated with all conclusions reached in the narrative portion of the examination report.  

2.  Then, re-adjudicate the Veteran's claim.  Should the disposition remain less than favorable, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


